DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement

The information disclosure statements (IDS) submitted on 7/24/2020, 12/29/2021, 7/25/2022, and 8/18/2022 have been considered by the examiner.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirokazu (JP 11027831A) [Cited in IDS dated 7/25/2022].

Regarding claim 1, Hirokazu discloses an electric connection box comprising: 
a base (Fig. 1 element 10) having a relay mounting portion (Fig. 1 element 11) on which a relay (Fig. 1 element 30) is configured to be mounted (as discussed in Paragraph [0002] of the translation provided with the IDS), 
wherein the base has a component mounting portion (Fig. 1 element 12) on which a component (Fig. 2 element 16) is configured to be mounted at a lower position of the relay mounted on the relay mounting portion (as discussed in Paragraph [0017] of the provided translation), and 
wherein the component mounting portion is disposed so that at least a part of the component mounting portion overlaps with an area of the base in which the relay is mounted in a plan view (as shown in Fig. 1 wherein as can be seen in orthographic view, the relay overlaps the component mounting portion when considered in a plan view).

Regarding claim 2, Hirokazu discloses the box as set forth in claim 1 above and further wherein the component is a joined portion (as shown in Fig. 2) in which end portions of a plurality of electric wires (Figs. 1 and 2 elements W1) are collectively joined (as shown in Figs. 1 and 2), and wherein the component is configured to be accommodated in the component mounting portion (as discussed in Paragraph [0018] of the provided translation).

Regarding claim 3, Hirokazu discloses the box as set forth in claim 2 above and further wherein the plurality of electric wires are collectively connected to a joint terminal (Fig. 2 element 16a as discussed in Paragraph [0022] of the provided translation), and wherein the joint terminal is configured to be accommodated in the component mounting portion (as discussed in Paragraph [0018] of the provided translation).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirokazu as applied to claim 1 above, and further in view of Kobayashi et al. (JP 2005261048 A).

Regarding claim 4, Hirokazu discloses the box as set forth in claim 1 above.
Hirokazu does not expressly disclose wherein a diode is accommodated in and mounted to the component mounting portion.
Kobayashi teaches wherein a diode (Fig. 3 element 41) is accommodated in and mounted to a component mounting portion (as shown in Figs. 3 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a diode accommodate in and mounted to a component mounting portion as taught by Kobayashi in the box of Hirokazu in order to prevent reverse polarity situations from damaging sensitive electronic components, and one of ordinary skill in the art would have been motivated to make such a modification as a Schottky connection is suggested as desired by Hirokazu Paragraph [0005].


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841